Citation Nr: 0120021	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  99-19 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a right knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1995 to 
September 1996.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issue in this case has been rephrased to reflect 
that the veteran is appealing the initial evaluation assigned 
for his service-connected right knee disability.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran's service-connected right knee disability is 
currently productive of mild impairment of that knee, as 
manifested by subjective complaints of pain without objective 
confirmation, and reported inability to stand or walk for 
prolonged periods; the most recent examining physician 
assessed the degree of disability as "only a mildly 
symptomatic problem."

4.  The veteran's service-connected right knee disability 
does not result in a limited range of motion, or moderate 
impairment as measured by recurrent subluxation or lateral 
instability.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.1-4.7, 4.20, 4.124a, Diagnostic Codes 5257, 5260 and 5261 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, the veteran's service medical records show a 
normal clinical evaluation of the lower extremities on 
enlistment examination in February 1995.  During April 1995 
treatment, the veteran reported a two-week history of left 
knee pain, but denied experiencing an acute injury.  A 
physical examination revealed no gross bony deformity, and no 
soft tissue swelling.  There was a full range of motion of 
the left knee.  McMurray's and drawer tests were negative.  
Patellofemoral syndrome was diagnosed.  Follow-up treatment 
later that month showed no edema or ecchymosis of the left 
knee.  McMurray's and anterior/posterior drawer tests were 
negative.  There was some tenderness of the lateral 
collateral ligament.  The diagnostic impression was lateral 
collateral ligament strain.  In an August 1996 Report of 
Medical Assessment, the veteran indicated that his "knee 
started hurting while moving furniture at the dorm."

The veteran filed a claim of entitlement to service 
connection for a right knee disability in August 1997.  
Therein, he reported periodic right knee pain since basic 
training, and opined that his right knee was weaker than his 
left.

On VA orthopedic examination in January 1998, the veteran 
gave a history of injuring his right knee during boot camp.  
He explained that he was told his right knee pain was caused 
by "digging his heels in while marching," and was 
instructed to change his posture.  The veteran reported 
intermittent right knee pain since that time, and indicated 
that he experienced pain when walking down steep declines, 
during cold or damp weather, and with prolonged sitting.  He 
denied experiencing any giving way, locking, swelling, or 
joint noise in the knee.  A physical examination revealed a 
normal gait.  No scars, obvious deformities, or muscle 
atrophy was noted.  There was no tenderness on palpation over 
the knee.  Range of motion of the right knee was from 0 to 
130 degrees.  A patellofemoral pop was noted with range of 
motion.  McMurray's sign was negative, and an anterior drawer 
sign was +1.  Deep tendon reflexes were 2+/4 bilaterally, and 
a motor examination was 5/5 throughout.  An X-ray study of 
the right knee was normal.  The final assessment was chronic 
synovitis of the right knee.

Based on this evidence, a February 1998 rating decision 
granted service connection for a right knee disability, and a 
10 percent evaluation was assigned.  The veteran filed a 
notice of disagreement (NOD) with this decision in October 
1998.

VA and private medical records show treatment for the 
veteran's right knee disability from November 1998 to May 
1999.  During VA outpatient treatment in November 1998, the 
veteran provided a history of moderately severe right knee 
pain after walking home from work nine weeks earlier.  He 
explained that the pain was currently a two on a 10-point 
scale.  The veteran reported an episode of locking 
approximately two weeks earlier when he experienced 
difficulty extending his right leg and heard "loud popping 
noises."  A physical examination revealed a stable gait with 
a slight limp on the right.  Mild tenderness was noted over 
the right lateral meniscal cartilage.  There was no erythema 
or swelling.  McMurray's and drawer sign tests were negative.  
The diagnostic impression was probable right knee strain, and 
questionable internal derangement over the meniscal 
cartilage.

A February 1999 record notes complaints of pain underneath 
the right kneecap in the superior pole of the patella.  The 
veteran denied experiencing radiating pain, numbness, 
tingling or significant swelling.  A physical examination 
showed a range of motion of the right knee from 0 to 140 
degrees.  There was no effusion or laxity, and Lachman's and 
McMurray's tests were negative.  Some patellofemoral pain was 
noted on palpation of the right knee, primarily at the medial 
inferior joint and medial facet.  There was no evidence of 
subluxation or hypermobility.  Some mild patellofemoral 
crepitants and popping was noted.  X-rays of the right knee 
were normal.  The final assessment was right knee 
patellofemoral syndrome.

Later that month, the veteran sought private medical 
treatment for his right knee pain.  An examination of the 
knee revealed no effusion, redness, or crepitance.  The 
ligaments of the right knee were strong and intact.  Very 
minimal tenderness was noted along the medial aspect of the 
patella.  There was a full range of motion of the right knee.  
The diagnostic impression was "[p]ossible patellar-femoral 
syndrome."

A March 1999 physical therapy report indicates that the 
veteran experienced right knee discomfort after walking for 
five minutes, but he was experiencing no pain, swelling or 
inflammation of the knee on the day of the examination.

During VA outpatient treatment in May 1999, the veteran 
complained of a progressive worsening of his right anterior 
knee pain over the previous four years.  A physical 
examination revealed right anterior knee pain, and a positive 
anterior knee apprehension sign.  There was no significant 
effusion or joint line tenderness.  Range of motion of the 
right knee was from 0 to 140 degrees.  The report notes a 
significant amount of hamstring tightness and vastus medalis 
oblique atrophy.  The final assessment was patellofemoral 
syndrome.

The RO continued the 10 percent evaluation of the veteran's 
service-connected right knee disability in August 1999.  The 
veteran submitted a substantive appeal (VA Form 9) the 
following month, perfecting his appeal.

A March 2000 VA examination report reflects complaints of 
right anterior knee pain, which increased "from time to 
time."  A physical examination revealed no atrophy, 
swelling, or effusion in the right lower extremity.  The 
veteran demonstrated a full range of motion of the right 
knee.  Tenderness was reported locally underneath the medial 
border of the right patella.  The final assessment was right 
chondomalacia patella.  The examiner noted the previous 
diagnosis of synovitis, but explained that synovitis was no 
longer present.  He opined that the veteran's service-
connected right knee disability was "only a mildly 
symptomatic problem," and concluded that his symptoms did 
not warrant a change in his current evaluation.

During a February 2000 personal hearing, the veteran 
testified that he experienced daily pain and swelling in his 
right knee, and wore an Ace bandage to improve his symptoms.  
Transcript (T.) at 2-3 and 12.  He explained that he 
constantly leaned on his left leg or against a wall for 
support.  T. at 3.  The veteran reported lateral instability 
of the right knee, and indicated that his knee gave out 
earlier that week.  T. at 3-4.  He explained that his right 
knee pain grew progressively worse after standing for one or 
two hours, or walking more than a quarter of a mile.  T. at 4 
and 12.  The veteran reported difficulty maintaining 
employment, and indicated that his supervisors did not seem 
to understand his need to sit and rest.  T. at 4, 7 and 12.  
He asserted that his right knee disability prevented him from 
obtaining a job that required standing, and opined that this 
accounted for 60 percent of the available jobs.  T. at 5.  
The veteran explained that he effectively treated his right 
knee symptoms with Ibuprofen.  T. at 7.

A February 2000 statement from the veteran's employer, a 
temporary staffing agency, indicates that the veteran was 
previously assigned to work in the mailroom of a bank, but 
was unable to return to that position because his supervisor 
was "concerned about his right knee."

A June 2000 hearing officer's decision confirmed the 10 
percent evaluation of the veteran's service-connected right 
knee disability.

Analysis

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, the provisions of the VCAA.  There is no indication 
of outstanding Federal Government records or other records 
that have been identified by the claimant.  In addition, the 
RO has obtained all pertinent records from VA and private 
medical care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence and he 
has actual notice of all the evidence of record.  Further, 
the RO has provided the veteran two VA examinations.  There 
is no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Increased Rating Claim

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.1 (2000).

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).  

As noted above, the regulations require that the evaluation 
of a disability of the musculoskeletal system must take into 
account the functional loss due to pain of the damaged part 
of the system.  38 C.F.R. Part 4, § 4.40 (2000).  The Court 
has held that ratings under Diagnostic Code 5257, which is 
not based on limitation of motion, are not subject to the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  Johnson v. Brown, 9 
Vet. App. 8, 11 (1996).

Based on January 1998 VA examination findings of chronic 
synovitis of the right knee, a February 1998 rating decision 
granted service connection for the veteran's right knee 
disability, and assigned a 10 percent evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5020, which pertains to 
synovitis.  Code 5020 provides that a disease rated under 
that code will be rated on limitation of motion of the 
affected parts, as arthritis, degenerative.  

Code 5003 for degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

The Rating Schedule provides a noncompensable evaluation for 
flexion of the leg limited to 60 degrees, a 10 percent rating 
for flexion limited to 45 degrees, a 20 percent rating for 
flexion limited to 30 degrees, and a 30 percent rating for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2000).  Under Diagnostic Code 5261, a 
noncompensable rating is provided for extension of the leg 
limited to 5 degrees, a 10 percent rating where extension is 
limited to 10 degrees, a 20 percent rating where extension is 
limited to 15 degrees, and a 30 percent rating is assigned 
where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2000).

While the VA examination in January 1998 resulted in a 
diagnosis of chronic synovitis of the right knee, treatment 
records in 1998 and 1999 contain references to patellar-
femoral syndrome.  Following an examination in March 2000, a 
VA physician noted the previous diagnosis of synovitis, and 
opined that the veteran's right knee disability was most 
appropriately characterized as "chondromalacia patella with 
no particular synovitis at this time."  

As noted above, the rating schedule provides a rating code 
for synovitis, however, the rating schedule does not provide 
a specific diagnostic code for patellar-femoral syndrome or 
chondromalacia patella.  A review of the record discloses 
that the primary objective findings on examination have been 
pain and occasional, but not consistent, limitation of 
motion.  Also noted at times were crepitance and "popping."  
The Board finds that given these circumstances, a rating 
under Diagnostic Code 5020 is most appropriate, either as the 
actual diagnosis of the service connected disability, or as 
the code that most closely approximates the disability in a 
rating by analogy.  38 C.F.R. § 4.20.  Further, because the 
record is devoid of X-ray evidence of arthritis, the 
disability may not be rated formally under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, which pertains to arthritis.  This 
diagnostic code expressly requires that arthritis must be 
confirmed by X-ray study.

Range of motion of the right knee was from 0 to 130 degrees 
during the January 1998 VA examination, and the veteran 
demonstrated a full range of motion of the right knee during 
the March 2000 VA examination.  These ranges of motion would 
not support a compensable evaluation based upon limitation of 
motion under Diagnostic Codes 5260 or 5261.  A review of the 
VA examination reports reveals no objective confirmation of 
any lateral instability or recurrent subluxation of the right 
knee.  What the record shows is intermittent objective 
confirmation of pain, and tenderness underneath the medial 
border of the right patella.  Following the March 2000 VA 
examination, the examiner opined that the veteran's service-
connected right knee disability was "only a mildly 
symptomatic problem," and concluded that his symptoms did 
not warrant a change in his current evaluation.

In sum, any subjective reports of symptoms and functional 
impairment is not supported by objective findings of a level 
of limitation of motion or of lateral instability or 
recurrent subluxation that could support an increased rating 
under Diagnostic Codes 5257, 5260, or 5261.  

In light of the evidence discussed above, the Board concludes 
that the overall impairment associated with the veteran's 
service-connected right knee disability is appropriately 
rated directly or by analogy as 10 percent disabling under 
Diagnostic Code 5020 for synovitis.  That code in turn 
provides for a 10 percent rating for a joint with arthritis 
with pain on motion, but not a compensable level of 
limitation of motion.  This criteria appears to most closely 
match the manifestations of the disability.  A higher rating 
is not indicated under a different diagnostic code.  There is 
no indication of ankylosis (Code 5256), a dislocated or 
removed semilunar cartilage (Codes 5258 and 5259), impairment 
of the tibia or fibula (Code 5262) or genu recurvatum (Code 
5263). 

With respect to consideration of functional loss due to pain 
under 38 C.F.R. §§ 4.40, 4.45, the Board again must point out 
that the objective findings do not support subjective 
complaints of a level of impairment greater than that 
currently recognized.  While these provisions allow for 
consideration of functional impairment, they require that the 
subjective complaints be supported by objective findings.  
The record does not contain objective findings that would 
support ratings in excess of 10 percent based on functional 
loss.  The record does contain an unrebuted medical opinion 
that the disability is only mildly symptomatic.  This opinion 
addresses the amount of functional loss due to pain and 
further supports the conclusion that no increase is warranted 
under 38 C.F.R. §§ 4.40, 4.45.

Further, the Board points out that there is no question as to 
which of two evaluations shall be applied.  The provisions of 
38 C.F.R. § 4.7, therefore, are not for application.  As the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an increased evaluation for a right knee 
disability, the benefit of the doubt doctrine is not for 
application, and the veteran's claim must be denied.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board finds that the evidence 
supports the conclusion that there was no actual variance in 
the severity of the veteran's service-connected right knee 
disability during the appeal period that would sustain a 
higher rating for any time frame.  Accordingly, the Board 
does not find evidence that the veteran's disability 
evaluation should be increased for any separate period based 
on the facts found during the appeal period.

Finally, the Board concludes that the evidence of record does 
not reveal that the veteran's service-connected right knee 
disability causes him unusual or exceptional hardship so as 
to warrant application of 38 C.F.R. § 3.321(b)(1) (2000).  
Although he receives periodic medical treatment for his right 
knee disability, he is not shown to have required frequent 
periods of hospitalization.  While he may experience some 
difficulty at work due to his right knee symptoms, the 
entirety of the evidence of record does not show that the 
aforementioned disability causes him exceptional hardship in 
an employment setting.  The rating of disabilities is based 
on average impairment of earning capacity in a civil 
occupation.  38 U.S.C.A. § 1155.  The basis for an assignment 
of a disability rating, therefore, is the interference with 
average civil employment.  The Board stresses that the 10 
percent disability rating currently in place provides for 
economic inadaptability due to the severity of the veteran's 
right knee symptoms.  In cases such as this, where there is 
no evidence of an exceptional or unusual situation, 
application of the provisions of 38 C.F.R. § 3.321(b)(1) in 
lieu of the regular rating criteria is deemed inappropriate.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a right knee disability is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

